Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered December 9, 1998, as amended December 11, 1998, convicting him of murder in the second degree (three counts), robbery in the first degree (two counts), robbery in the *474second degree, burglary in the second degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and unlawful imprisonment in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Braun, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment, as amended, is affirmed.
The Supreme Court correctly found that the ruse used by the police to convince the defendant to leave his home was not coercive or so fundamentally unfair as to deny due process (see Payton v New York, 445 US 573, 576 [1980]; People v Minley, 68 NY2d 952 [1986]; People v Tarsia, 50 NY2d 1, 11 [1980]; People v Rosario, 186 AD2d 598 [1992]; People v Ross, 158 AD2d 560, 561 [1990]; People v Hill, 138 AD2d 629 [1988]; cf. People v Jefferson, 43 AD2d 112, 113 [1973]).
The defendant’s remaining contentions either are unpreserved for appellate review or do not require reversal. Smith, J.P., Crane, Cozier and Lifson, JJ., concur.